Citation Nr: 0524605	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-22 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
 and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Michael Taub, Attorney


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION


The veteran served on active duty from December 1979 to 
December 1982.  This matter comes to the Board of 
Veterans'Appeals (Board) on appeal from a February 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office  and Insurance Center (RO) in Philadelphia, 
Pennsylvania

In July 2005 letters, the veteran and his attorney were 
notified that a Board video conference hearing was scheduled 
for August 2005.  However, the veteran failed to appear for 
the hearing and there was no request from the veteran or his 
attorney to reschedule the hearing.  Therefore, the veteran's 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2004). 


FINDINGS OF FACT

1.  Service connection has been granted for hearing loss of 
only the left ear.

2.  The veteran has Level I hearing loss in his service-
connected left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and regulations implementing the VCAA, codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that in letters issued in October 2002 
(prior to the initial adjudication of the veteran's claim), 
the rating decision on appeal, and the statement of the case, 
the veteran has been informed of the requirements for a 
compensable evaluation for his hearing loss, that VA would 
afford him a VA examination to determine the severity of his 
hearing loss, and that VA would assist him in obtaining 
treatment records or other evidence that he believes is 
supportive of his claim if he provided VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Although the RO did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, he was informed of the type of evidence that 
would be pertinent and requested to submit such evidence or 
the information and authorization necessary for VA to obtain 
such evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Moreover, 
the veteran is represented by an attorney, who presumably is 
aware of what is required to substantiate the claim and that 
the veteran should submit any evidence in his possession that 
is supportive of the claim.

The record also reflects that the RO has obtained the 
veteran's VA outpatient records and afforded the veteran 
appropriate VA examinations.  Neither the veteran nor his 
attorney has identified any outstanding evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

Following the provision of the required notice and completion 
of all indicated development of the record, the RO 
readjudicated the claim in September 2004.  There is no 
indication or reason to believe that the ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided prior to the initial adjudication of the claim.  

In sum, the Board is satisfied that the RO has complied with 
the notice and duty to assist requirements of the VCAA and 
the implementing regulations and that any procedural errors 
in the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Factual Background

Historically, a March 1983 rating decision granted service 
connection for left ear sensorineural hearing loss and 
assigned a noncompensable rating.   

In April 2002, the veteran submitted his current claim for an 
increased rating, followed by a letter in which the veteran 
requested re-examination of what he contended was his long 
standing barrier from getting and keeping jobs, his lack of 
hearing.  

An August 2002 VA outpatient record shows that the veteran 
was found to have slightly decreased asymmetrical 
sensorineural hearing loss with constant and persistent 
tinnitus.  Tympanograms were within normal limits, 
bilaterally.  Acoustic reflexes were present at 1 KHz, 
bilaterally.  

At an October 2002 VA examination, the veteran contended that 
as a result of his hearing loss he was unable to understand 
his walkie-talkie while at work.  He stated that a hearing 
aid had been ordered for his left ear.  The examiner reported 
that audiological evaluation indicated essentially a mild to 
moderate sensorineural hearing loss in the left ear with 
thresholds being worse at the high frequencies.  Audiometric 
testing revealed that pure tone decibel thresholds were as 
follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
30
40
30
LEFT
30
35
45
60
42

The veteran's speech discrimination scores on the Maryland 
CNC word list were 92 percent in the right ear and 100 
percent in the left ear.  The examiner noted that these 
results were essentially unchanged from those on the 
veteran's last audiogram in August 2002.

VA outpatient records from January 2003 to January 2004 note 
that the veteran had bilateral sensorineural hearing loss, 
greater in the left ear.  

An April 2004 VA examination report indicates that the 
veteran was issued two hearing aids through VA in November 
2002.  Audiometric testing revealed that pure tone decibel 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
30
        
45
        
30
LEFT
25
25
40
55
36

The veteran's speech discrimination scores on the Maryland 
CNC word list were 96 percent in the right ear and 96 percent 
in the left ear.  The examiner noted that the audiological 
evaluation indicated essentially normal hearing bilaterally 
up to 2000 Hertz sloping to a mild to moderate sensorineural 
hearing loss at the high frequencies in both ears.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Disability evaluations for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lindemann v. Principi, 3 Vet. App. 
345  (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from  hearing loss, the 
rating schedule establishes eleven auditory acuity levels 
ranging from Level I for essentially normal acuity, through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (2004).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

In situations where service connection has been granted for 
impaired hearing involving only one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal 
(numeric designation I).  38 U.S.C.A. § 1160(a) (West 2002); 
38 C.F.R. § 4.85(f) (2004).  

The Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
section 103, amended 38 U.S.C.A. §1160(a)(3), by deleting the 
requirement for total deafness in the service-connected ear 
and inserting deafness compensable to a degree of 10 percent 
or more.  The amendment also deleted the words total deafness 
for the nonservice-connected ear and inserted the word 
deafness.

VA promulgated a change to 38 C.F.R. § 3.383(a)(3) to 
implement the statutory change in August 2004.  The effective 
date of the change is December 6, 2002.  See 69 Fed. Reg. 
48,148-48,150 (Aug. 9, 2004).  The rule change notes that the 
term "deafness" was not defined.  Accordingly, VA established 
that in order to apply the paired organ exception, there must 
be a service-connected hearing impairment in one ear to a 
degree of 10 percent or more.  As to the nonservice-connected 
ear, VA determined that there must be hearing loss, as 
defined by 38 C.F.R. § 3.385, to constitute a hearing 
impairment as contemplated by the statute.  The result of the 
amendment is that a veteran must have a service-connected 
hearing impairment of 10 percent or more, and a hearing 
impairment in the nonservice-connected ear that meets the 
criteria at 38 C.F.R. § 3.385 before both ears may be 
considered in deriving the level of disability.  If the 
service-connected ear is rated at less than 10 percent, then 
the nonservice-connected ear is still considered to be a 
Level I, no matter the level of hearing impairment.  See 69 
Fed. Reg. 48,149-48,150; 38 C.F.R. § 4.85(f) (2004).

In considering the veteran's claim of entitlement to an 
increased rating for left ear hearing loss, the Board notes 
that an October 2002 VA audiology examination reflects that 
the average puretone threshold for the veteran's service-
connected left ear was 42 decibels and speech recognition was 
100 percent.  Applying these results to Table VI of the 
Rating Schedule, the numeric designation is I for the service 
connected left ear.  38 C.F.R. § 4.85, Table VI (2004).  As 
per the regulations, if impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation, from Table VII, the non-service-connected ear 
will be assigned a numeric designation of I.   See 38 C.F.R. 
§ 4.85(f) (2004).  When the formula in Table VII for 
determining the disability evaluation is applied to these 
numeric designations, the result is a noncompensable rating 
for the left ear hearing loss.  

The results on the April 2004 VA audiology examination of 
average puretone threshold for the veteran's service-
connected left ear of 36 decibels and speech recognition of 
96 percent warrant a numeric designation of I for the service 
connected left ear.  38 C.F.R. § 4.85, Table VI (2004).  As 
above, since impaired hearing is service-connected in only 
one ear, the non-service-connected ear will be assigned a 
numeric designation of I.   See 38 C.F.R. § 4.85(f) (2004).  
When the formula in Table VII for determining the disability 
evaluation is applied, the result is a noncompensable rating 
for the left ear hearing loss.  In sum, the record 
demonstrates that the scheduler rating assigned by the RO is 
correct.

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, as discussed in detail 
above, disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann, supra.  Here, such mechanical 
application of the rating schedule results in a 
noncompensable evaluation.  Consequently, a compensable 
rating for the veteran's left ear hearing loss may not be 
granted.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321 (2004).  
Although the veteran alleges that his hearing loss has caused 
him difficulty with getting and keeping a job; no medical 
professional has indicated that the veteran's left ear 
hearing loss has caused marked interference with employment.  
In addition, the veteran's left ear hearing loss has not 
necessitated frequent periods of hospitalization.  Moreover, 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability is to a compensable degree.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.  

The Board has also considered the benefit of the doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased (compensable) rating for left ear 
hearing loss is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


